Title: To John Adams from Samuel Tucker, 27 May 1778
From: Tucker, Samuel
To: Adams, John


     
      Sir
      Blaye May the 27 1778
     
     I am ready for Sea and waiting for a wind after a teadious fatigueing Jobb. I heartily Congratulate you with the News of Capt. Jones takeing the Drake and make no doubt but any of us Could Compleat Such an Undertaking Was our People Unanimous but Sir their has bein a Consparicy Carred on board the Boston this three weeks Past betwen the English att Bourdeaux and my men to take the Ship to England but I Luckly Discoverd the Plot. I have Sent Mr. Livingston to town with the Evedence against them to Secure the Villians one by the Name of Wire another by the name of Watts and Mr. Munrow Who Deserted the Ship. This I done by advice of the majestrates and military offercers of this Place on Catching the Raskel with his Last Message to my People to know their minds. Those Deserters who had Run before had agreed by Perswations of the English Villians att Town to Come on board and ask my Pardon for transgresing with Pison Conceald about them and opeum. The Rascles where to Broach a Cask of water for forty Who were to be Concernd Pison the offercers by their Victles and to assasanate me by the way of a Sentenal Who was to be well Rewarded for his Vallour but thanks to god I am Seldom or Ever off my gaurd in war time Even in a family where well acquainted.
     Prehaps Sir when the matter is finishd Mr. Bondefield will give you a Just account as my time will not Premit me to Stay my tarry has bein Long in Bourdeaux and I was almost ashamd to Write but I Cannot Boast of being well mand but my Ship is Extraordinary well fited att great Expence but hope nevertheless to pay my Country for all the Expence I Shall be att. Sir I have Received your trunk of Mr. Bondfield and hope to Deliver it with Pleasure and your Leter to Mr. Smith in Boston Where I hope to See your Honnour and Mast. Jack in the Course of two years but Soonner Sir you Cannot be Expected.
     My Complements Sir to Mast. Jack and Mast. Jesse that I am Very well. Hopeing these may be Presented your Honnour and them in Like Situation. My Number of men on board is 182 men and Boys amongst which is 40 Seamen. Some of the before mentioned that I Shall take Very good Care off. Sir Your most Obedt. Humble Servt
     
      Saml Tucker
     
     
      Sir I have Just heard the Confirmation of Capt. Bidle being Sunk by the Seaford of 64 guns by Runing alongside her in the Night fired a broad Side into the Seaford taking her to be an Endiaman in the transport Service. The Seaford Returnd below and aloft blew up the Raindolph and all perrishd but two men one of which was Seen in Martinaco by a Gentleman in this Port Who Declares he had the account from that Seaman formaly of the Raindolph.
      I am Sir heartily Sorry for So fine a man—and Valliant Crew and my Contrys Loss.
     
    